IN THE COURT OF APPEALS OF TENNESSEE
                      AT NASHVILLE

RICHARD DUVALL                )                    FILED
                              )
     Plaintiff/Appellant,     )       Appeal No.   June 29, 1999
                              )       01A01-9810-CV-00530
v.                            )                   Cecil Crowson, Jr.
                                                 Appellate Court Clerk
                              )       Davidson County Circuit
ARTIE MOBLEY                  )       No. 98C-1241
                              )
     Defendant/Appellee.      )
                              )


                 COURT OF APPEALS OF TENNESSEE


                 APPEAL FROM THE CIRCUIT COURT
                     FOR DAVIDSON COUNTY
                    AT NASHVILLE, TENNESSEE


      THE HONORABLE THOMAS W. BROTHERS PRESIDING


JAMES BRYAN LEWIS
BARRETT, JOHNSTON & PARSLEY
217 SECOND AVENUE NORTH
NASHVILLE, TENNESSEE 37201

ATTORNEY FOR PLAINTIFF/APPELLANT


SCOTT A. RHODES
ADAIR, SCHUERMAN & WHITE
BRENTWOOD COMMONS 1, SUITE 160
750 OLD HICKORY BOULEVARD
BRENTWOOD, TENNESSEE 37027

ATTORNEY FOR DEFENDANT/APPELLEE


                     AFFIRMED AND REMANDED


                                  PATRICIA J. COTTRELL, JUDGE

CONCUR:

KOCH, J.
CAIN, J.
                                  OPINION
      Plaintiff appeals the trial court’s Order granting summary judgment to

Defendant on the ground that Plaintiff’s claim is barred by the doctrine of res

judicata. We affirm the order of the trial court.

      This case involves a car accident which occurred between the parties on

August 9, 1997, in Nashville, Davidson County. Richard Duvall (hereinafter

Plaintiff) filed a Civil Warrant in General Sessions Court against Artie Mobley

(hereinafter Defendant), seeking damages for injury to personal property

resulting from the accident. The case was set on March 31, 1998, at which time

the parties reached an agreement on the issue of damages to Plaintiff’s vehicle

in the amount of $8,500. A hearing on the merits was held on Plaintiff’s

remaining claim for damages done to other personal property. Plaintiff received

a judgment for an additional $500.

      On May 5, 1998, Plaintiff filed a Complaint in the Circuit Court for

Davidson County against the same defendant. In this complaint, Plaintiff sought

an award for personal injury damages allegedly sustained during the same

accident which was the subject of the parties’ earlier law suit.1 On June 9, 1998,

Defendant filed a motion for summary judgment raising the doctrine of res

judicata. On September 30, 1998, the trial court granted Defendant’s motion on

the ground that Plaintiff’s claim based on personal injury was barred by the

doctrine of res judicata. Plaintiff now appeals.

      Res judicata is a claim preclusion doctrine that promotes finality in

litigation. Moulton v. Ford Motor Company, 533 S.W.2d 295, 296 (Tenn. 1976).

A final judgment in General Sessions Court bars a subsequent suit in another

      1
         Although Plaintiff submits that he did not know the full extent of his
injuries at the time of the accident, it is undisputed that he was aware that he had
been injured immediately after the accident.

                                         2
court on the same subject. Staggs v. Vaughn, 205 Tenn. 9, 325 S.W.2d 277

(1959).

        Res judicata bars a second suit between the same parties and their privies

on the same cause of action as to all issues which were or could have been

litigated in the former suit. Richardson v. Tennessee Board of Dentistry, 913
S.W.2d 446, 449 (Tenn. 1995).

       Under Tennessee law:

       A single tort can be the foundation for but one claim for damages.
       ***All damages which can by any possibility result from a single
       tort form an indivisible cause of action. Every cause of action in
       tort consists of two parts, to wit, the unlawful act, and all damages
       that can arise from it. For damages alone no action can be
       permitted. Hence, if a recovery has once been had for the unlawful
       act, no subsequent suit can be maintained.

                                        *****

       [I]f the plaintiff, suing for damages for injuries resulting from a single tort, does
not include in his suit all the injuries sustained, a subsequent suit for those
omitted will be barred upon a plea of res adjudicata aptly pleaded. This follows
naturally from the conclusion that the recovery is for the tort, and not for the
injuries. If 'a single tort can be the foundation for but one claim for damages,' it
[in]evitably follows that there can be but one suit to recover for injuries resulting
from that tort.


        Potts v. Celotex, 796 S.W.2d 678, 682 (Tenn. 1990) (internal citations

omitted in the original) (quoting National Cordova Corporation v. City of

Memphis, 214 Tenn. 371, 380-381, 380 S.W.2d 793, 797 (1964), quoting

Johnston v. Southern Ry. Co., 155 Tenn. 639, 643, 299 S.W. 785, 786 (1927)).

       The judgment of the trial court dismissing Plaintiff’s lawsuit is affirmed.

This case is remanded to the trial court for any further proceedings which may

be necessary. Costs are taxed to Appellant, Mr. Richard Duvall, for which

execution, if necessary, may issue.




                                             3
                                  _____________________________
                                  PATRICIA J. COTTRELL, JUDGE


CONCUR:



___________________________________
WILLIAM C. KOCH, JUDGE



___________________________________
WILLIAM B. CAIN, JUDGE




                              4